ORDER DISMISSING APPEAL
The Notice of Appeal and supporting brief, filed the 9th day of June, 1977, having been received and considered by the Chief Justice pursuant to 7 N.T.C, Section 254, the Court finds:
1. Appellant has faded to show any error of law by the District Court.
2. Any review of the evidence already presented in this case by the Court of Appeals would amount to this Court second-guessing the District Court, Appellant has faded to offer any new evidence.
Therefore, the appeal in the above-entitled matter is hereby DISMISSED.
*240Dated this 30th day of August, 197?,
Virgil L. Kirk, Sr, Chief Justice of the Navajo Nation